—Order unanimously affirmed with costs. Memorandum: Defendant Bonnie J. Houseman moved for summary judgment dismissing the complaint and cross claims against her on the ground that the conduct of defendant Robert A. Hagan in pulling his vehicle in front of her vehicle was the sole proximate cause of the collision. Supreme Court properly denied the motion. Whether Houseman encountered an emergency situation and acted reasonably when faced with that emergency is an issue of fact for the jury (see, Ferrer v Harris, 55 NY2d 285, 292-293, mot to amend remittitur granted 56 NY2d 737; Roantree v Kurre, 255 AD2d 433). (Appeal from Order of Supreme Court, Erie County, Flaherty, J. — Summary Judgment.) Present — Pigott, Jr., P. J., Green, Hayes, Burns and Lawton, JJ.